United States Court of Appeals
                        For the First Circuit

Nos. 16-2141, 16-2142

                    UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                        VÍCTOR VARGAS-MARTÍNEZ,

                        Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                                Before

                       Howard, Chief Judge,
              Thompson and Kayatta, Circuit Judges.


     Mary A. Davis and Tisdale & Davis, P.A., on brief for
appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and Francisco A. Besosa-Martínez, Assistant United
States Attorney, on brief for appellee.


                           October 1, 2021
              HOWARD, Chief Judge.     While on bail pending trial for

charges of possession with intent to distribute marihuana, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and possession of

a   firearm    in   furtherance   of   a    drug     trafficking      offense,    in

violation of 18 U.S.C.        § 924(c)(1)(A)(i), defendant-appellant

Víctor Vargas-Martínez ("Vargas") was once again arrested and

charged in a separate case with receipt of a firearm while under

indictment for a felony, in violation of 18 U.S.C. §§ 922(n),

924(a)(2).       Vargas   eventually       pleaded    guilty    to    the    firearm

offenses in both cases pursuant to separate plea agreements.

Following his request to be sentenced for both counts of conviction

in a single proceeding, the district court held a sentencing

hearing in which it sentenced Vargas to consecutive upwardly

variant   sentences.        Vargas     now     challenges       the    procedural

reasonableness       of    both    sentences          and      the    substantive

reasonableness of one of them.         We affirm both sentences.

                              I. BACKGROUND1

              On February 16, 2015, Puerto Rico Police Department

officers observed Vargas reach under a stairwell in a public

housing project, retrieve a drum magazine, and hand it to another




      1 Because Vargas pleaded guilty, we draw the facts                    from the
change-of-plea colloquies, the unchallenged portions                         of the
Presentence Investigation Reports, and the sentencing                        hearing
transcript. See United States v. De La Cruz-Gutiérrez,                      881 F.3d
221, 223 (1st Cir. 2018).
                                     - 2 -
individual who placed it in a bag.           The officers detained Vargas

and the other individual.         Inside the bag, the officers found the

drum       magazine,   which   contained   forty   rounds   of   .40   caliber

ammunition, and a .40 caliber Kel Tec rifle with an obliterated

serial number, loaded with twenty-two rounds of ammunition.              Under

the stairwell, the officers found a lunch box that had fifty-four

bags of marihuana identified with an "under armour" logo and two

Ziploc bags each containing seven baggies of marihuana.                   The

officers found twelve additional baggies of marihuana and two decks

of heroin in Vargas's jacket, and $369 in his pocket.

               On February 18, 2015, a grand jury sitting in the

District of Puerto Rico returned an indictment charging Vargas

with possession with intent to distribute marihuana, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and possession of a firearm

in furtherance of a drug trafficking offense, in violation of

18 U.S.C. § 924(c)(1)(A)(i) (Case No. 15-125).2             On February 23,

2015, Vargas was granted bail pending trial.                As part of his

conditions of release, he had to wear an electronic monitoring

device and was placed in home detention, under the custody of his

mother.

               Vargas, however, did not comply with his conditions of

release.       At 7:27 p.m. on July 21, 2015, he left his home without


       2 Vargas's confederate, later identified as Christopher
Nieves-Pérez, was also charged in the same indictment.
                                     - 3 -
authorization to do so.    Vargas returned home, but he left again

later that night. At around 9:50 p.m., Puerto Rico Police officers

monitoring surveillance cameras saw Vargas acting suspiciously in

the parking lot of a Puma gas station in Bayamón, Puerto Rico.

They saw him reaching for his waistband for what seemed to be a

firearm.     Police officers were dispatched to the area to take a

closer look.     When they arrived at the area, the officers found

Vargas in the parking lot of a Bonanza restaurant, next to the

Puma gas station.     He had a hammer, a loaded .40 caliber Ruger

pistol, a loaded magazine, a lighter, a flashlight, and $689 on

him.    The officers arrested him.

            Vargas asked the officers to inform his mother of his

arrest.     The officers went to Vargas's home, informed Vargas's

mother of his situation and obtained her consent to search Vargas's

room.      In his room, the officers found an additional loaded

firearm, a radio scanner, and a blade.

            As a result of the events of July 21, 2015, Vargas was

charged in a new case (Case No. 15-485) with receiving a firearm

while being under indictment for a crime punishable by imprisonment

for a term exceeding one year, in violation of 18 U.S.C. §§ 922(n),

924(a)(2).    This new case was assigned to a different judge than

the one presiding over Case No. 15-125.

            In March 2016, Vargas pleaded guilty to the sole count

in Case No. 15-485 pursuant to a plea agreement.      In the plea

                                - 4 -
agreement, the parties calculated a base offense level of twelve

under      United     States         Sentencing        Guidelines        ("U.S.S.G.")

§ 2K2.1(a)(7),       and    a     two-level    reduction     under       § 3E1.1     for

Vargas's timely acceptance of responsibility, for a total offense

level of ten.       The parties agreed to recommend a sentence at the

lower end of the resulting applicable Guidelines Sentencing Range

("GSR") when combining the total offense level of ten with the

criminal history category to be determined by the court.                              If

Vargas's    criminal       history    category    turned     out    to    be   I,    the

resulting GSR would be six to twelve months and the parties would

recommend six months of imprisonment.

            The     following      month,     Vargas    pleaded     guilty     to   the

firearm    count    in     Case    No.   15-125   pursuant     to    another        plea

agreement.     In that plea agreement, the parties noted that the

guideline sentence for the offense of conviction was sixty months

of imprisonment, the statutory mandatory minimum.                        The parties

agreed to recommend that sentence to the court.

            The Presentence Investigation Report ("PSR") in each

case tracked the plea agreements' calculations of the GSRs. Vargas

then requested that the court conduct a single sentencing hearing

in which he would be sentenced for both counts of conviction.                        The

court granted his request.

            At the sentencing hearing, the court clarified that,

although Vargas was being sentenced simultaneously in both cases,

                                         - 5 -
he was being sentenced for "separate crimes," thus the cases were

"not    consolidated       for    purposes     of     relevant     conduct"     and    the

sentences would not be "concurrent."                      The court then calculated

the Guidelines' recommended sentence for each count of conviction.

In Case No. 15-485, it calculated a total offense level of ten,

which resulted from a base offense level of twelve pursuant to

U.S.S.G. § 2K2.1 and a two-level reduction pursuant to U.S.S.G.

§ 3E1.1(a) for Vargas's timely acceptance of responsibility.                           The

total offense level of ten, combined with a criminal history

category    of       I,   yielded   a    GSR    of    six    to    twelve     months    of

imprisonment.         As to Case No. 15-125, the court noted that the

statute allowed for an imprisonment term between sixty months and

life,    and     that     the    recommended        guideline      sentence    was     the

statutory-minimum term of sixty months' imprisonment.

               The    court     stated   that        it    had    reviewed    the     plea

agreements, the PSRs, the parties' sentencing memoranda, had heard

counsels' arguments, and had considered the 18 U.S.C. § 3553(a)

sentencing factors.             The court referenced Vargas's history and

characteristics, including his age, education, and prospects for

rehabilitation, as well as the "need to promote respect for the

law, provide just punishment, and protect the community from

further crimes [by Vargas]."              It recounted the facts leading to

the two counts of conviction and commented that it was "troubling"

that while Vargas was on bail, he was "not obeying the conditions

                                         - 6 -
of release"; rather, he was "absconding from his residence" and

committing another firearm offense similar to the one for which he

was already facing trial.              It was "extremely troubling" to the

court       that   Vargas     "simply    [did]     not      abide   by   the     law."

Furthermore, the court mentioned that firearm offenses such as

those committed by Vargas are serious offenses not to be taken

lightly, especially in light of Puerto Rico's alarming crime rate.

              Prior to sentencing Vargas, the court inquired from the

government whether it would move to dismiss the drug trafficking

count pending in Case No. 15-125 as part of the plea agreement in

that case, to which the government responded in the affirmative.

The court also noted that Vargas's criminal history category of I

in Case No. 15-485 was "a little bit deceiving" because, although

he had a conviction in Case No. 15-125, the fact that he had not

yet   been     sentenced      translated   into    a     lower    criminal     history

category and, consequently, a lower GSR.

              The court then acknowledged the parties' recommended

sentence of sixty months in Case No. 15-125 but rejected it and

imposed      an    upwardly   variant    sentence      of   seventy-five       months'

imprisonment, to be followed by five years of supervised release.

In    the    court's    view,    the    parties'       60-month     "recommendation

underrepresent[ed] the severity of the criminal conduct in [that]

case and more so the lack of utter respect for the [c]ourt's

conditions of release [on bail]."           The court also highlighted that

                                        - 7 -
the firearm in Case No. 15-125 was loaded with twenty-two rounds

of ammunition and that, in addition, Vargas had a drum magazine

with forty additional rounds of ammunition, which could have killed

"a lot of people."

             As to Case No. 15-485, the court also rejected the

parties' recommended sentence of six months' imprisonment and

imposed an upwardly variant sentence of eighteen months, to be

served consecutively to the sentence in Case No. 15-125, and to be

followed by three years of supervised release.                  The court noted

the "severity of the conduct," the fact that this was "repeated

conduct" as the offense was similar to that which gave rise to

Case No. 15-125, and underscored that "this [second] case [was]

way too soon" after the first one.                 In the court's view, that

Vargas committed this offense just a couple of months after being

released on bond in Case No. 15-125 showed his blatant disrespect

for the law.

             The government then requested that the drug trafficking

count   in   Case   No.   15-125    be   dismissed     pursuant    to   the   plea

agreement.      The court granted the request.                 After sentencing

Vargas, the court mentioned that it had considered a higher

sentence because of the "troubl[ing]" nature of Vargas's conduct,

but   decided   against     it     because    of    Vargas's    "prospects    for

rehabilitation" due to his young age.              It also explained that if

the government had not dismissed the drug trafficking count in

                                      - 8 -
Case No. 15-125, he would have faced "another consecutive sentence"

so, in the court's opinion, Vargas "benefit[ed]" from the plea

deal and the court's sentence.                 Vargas did not object to the

sentences imposed.         These consolidated appeals followed.3

                                    II. ANALYSIS

           On      appeal,      Vargas            challenges     the      procedural

reasonableness        of     both         sentences      and    the      substantive

reasonableness of his sentence in Case No. 15-485.                        We review

sentencing decisions for "reasonableness, regardless of whether

they fall inside or outside the applicable GSR."                  United States v.

Turbides-Leonardo, 468 F.3d 34, 40 (1st Cir. 2006).                    Our review is

bifurcated.     We first ensure that the district court has committed

no significant procedural error, such as "failing to calculate (or

improperly      calculating)        the     Guidelines     range,      treating    the

Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing

to   adequately    explain      the       chosen    sentence     --    including    an

explanation     for    any    deviation        from    the     Guidelines    range."

United States v. Díaz-Rivera, 957 F.3d 20, 25 (1st Cir. 2020)

(quoting United States v. Bermúdez-Meléndez, 827 F.3d 160, 163




      3 Because Vargas was not sentenced in accordance with the
parties' sentencing recommendations, the waiver-of-appellate-
rights provisions in his plea agreements do not bar his appeals.
See United States v. Fernández–Cabrera, 625 F.3d 48, 51 (1st Cir.
2010).
                                          - 9 -
(1st Cir. 2016)).         "[I]f the sentence is procedurally sound, we

then ask whether the sentence is substantively reasonable." United

States v. Rossignol, 780 F.3d 475, 477 (1st Cir. 2015). A sentence

is substantively reasonable so long as the sentencing court has

provided     a   "plausible         sentencing   rationale"      and   reached   a

"defensible result."            United States v. Martin, 520 F.3d 87, 96

(1st Cir. 2008) (citing United States v. Jiménez-Beltre, 440 F.3d

514, 519 (1st Cir. 2006)).

           We generally apply the deferential abuse-of-discretion

standard to preserved challenges to the procedural reasonableness

of a sentence.4         United States v. Del Valle-Rodríguez, 761 F.3d

171, 176 (1st Cir. 2014).             However, when, as here, the defendant

failed to preserve an objection to the procedural reasonableness

below, the plain error standard supplants that customary standard

of review.        United States        v. Rondón-García, 886 F.3d 14, 20

(1st Cir. 2018).         Under the plain error standard, the defendant

must show: "(1) that an error occurred (2) which was clear or

obvious    and        which   not     only   (3) affected     the      defendant's

substantial rights, but also (4) seriously impaired the fairness,

integrity,       or    public    reputation      of   judicial      proceedings."




     4  Under this standard, "we afford de novo review to the
sentencing court's interpretation and application of the
sentencing guidelines, assay the court's factfinding for clear
error, and evaluate its judgment calls for abuse of discretion."
United States v. Ruiz-Huertas, 792 F.3d 223, 226 (1st Cir. 2015).
                                        - 10 -
United States v. Medina-Villegas, 700 F.3d 580, 583 (1st Cir. 2012)

(quoting United States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001)).

                 Vargas first argues that his 75-month sentence in Case

No. 15-125 was the result of the district court's "misapplication"

of the Guidelines.           According to Vargas, because the guideline

sentence for a § 924(c) conviction is sixty months, "[his] sentence

should have been capped at the 60-month mandatory minimum" and the

court could not consider "other adjustments" and                     enhancements,

including "[e]nhancements for relevant conduct" in determining his

sentence.         In his view, because the court relied on the facts of

Case No. 15-485 to "enhance his sentence beyond the called for

60 months," it misapplied the Guidelines and the sentence in

Case No. 15-125 was procedurally unreasonable.

                 Vargas's argument is based on faulty foundations.              For

starters, we note that Vargas conceded both below and on appeal

that       the     court's    Guidelines        calculations      were    correct.

Furthermore,         the   record    shows      that,     contrary   to   Vargas's

contentions,         the   court    did   not     apply     any   adjustments   or

enhancements (based on relevant conduct5 or otherwise) under the

Guidelines in determining the sentence for his § 924(c) conviction.

Instead, the court varied upwardly from the guideline sentence


       5 The court clarified that it was sentencing Vargas for
"separate crimes" and that the facts leading to Case No. 15-485
were not considered "relevant conduct" to the offense of conviction
in Case No. 15-125.
                                      - 11 -
merely based on the § 3553(a) sentencing factors.                And despite

Vargas's claim to the contrary, nothing prohibited the court from

doing so.     That the guideline sentence for a § 924(c) conviction

is "the minimum term of imprisonment required by the statute"

(sixty months), see U.S.S.G. § 2K2.4(b), does not mean that the

court is required to impose that sentence.             See United States v.

Booker, 543 U.S. 220, 245 (2005) (holding that the Guidelines are

no longer mandatory, but rather advisory).             The court is free to

select a sentence within the range allowed by the statute.             Here,

the penalty range for Vargas's § 924(c) conviction was between

five years (or sixty months) and life imprisonment pursuant to

18 U.S.C. § 924(c)(1)(A)(i).         See United States v. Ortiz-García,

665 F.3d 279, 285 (1st Cir. 2011).            Hence, the court could select

a sentence from that range based on its weighing of the different

sentencing factors, as long as the sentence was "not greater than

necessary[] to achieve the purpose of sentencing."             United States

v. Pupo, 995 F.3d 23, 30 n.6 (1st Cir. 2021).

            Vargas   next   argues    that,    under   the   Guidelines,   any

§ 924(c) sentence over the statutory mandatory minimum constitutes

a "departure" governed by the Guidelines rather than a "variance"

and that such a departure was unwarranted here since this was a

"run-of-the-mill possession in furtherance case" and "there were

no factors that took the offense [of conviction] out of the

heartland."     According to Vargas, the court based its alleged

                                     - 12 -
departure on Case No. 15-485, in which he had a firearm "merely

stuck in his waistband . . . . for protection as he had been

threatened."

           We have observed that, post-United States v. Booker,

543 U.S.   220    (2005),   the   distinction    between    departures   and

variances is one of form rather than substance.            United States v.

Santini-Santiago, 846 F.3d 487, 490 (1st Cir. 2017). In any event,

we have repeatedly rejected Vargas's contention that any § 924(c)

sentence   over   the   statutory    mandatory    minimum    constitutes   a

departure.     See United States v. Oquendo–García, 783 F.3d 54, 56

(1st Cir. 2015) (explaining that "[w]e will treat a sentence above

a statutory mandatory minimum under section 924(c) as an upward

variance, absent some indication in the sentencing record which

persuades us that the district court intended to or in fact applied

an upward departure") (internal quotation marks, brackets, and

citations omitted); see also United States v. Rivera-Gonzalez,

809 F.3d 706, 710-11 (1st Cir. 2016) (rejecting same argument as

contrary to our case law).        Here, nothing in the record indicates

that the court was applying an upward departure.           To the contrary,

the record reveals the court's intention to impose an upward

variance based on the § 3553(a) sentencing factors.           And although

Vargas diminishes the seriousness of his conduct claiming that

this was a "run-of-the-mill possession," the district court's

different view on the seriousness of Vargas's conduct and its

                                   - 13 -
pondering of the remaining § 3553(a) sentencing factors is not

clearly or obviously erroneous.           The record reflects that the

court's   decision   to   impose     an     above-guideline   sentence   in

Case No. 15-125 was not just because Vargas had a firearm "merely

stuck in his waistband."      Rather, it reflects that the driving

force behind the upward variance was Vargas's evident lack of

respect for the law, the court, and his conditions of release.

The court explained that it was "deeply troubled" by the fact that,

shortly after being granted bail pending trial, Vargas absconded

from home detention and armed himself with another loaded firearm

and forty additional rounds of ammunition, which, in the court's

view, spoke volumes about Vargas's characteristics and showed his

utter lack of respect for the court and his conditions of release.

Furthermore, mindful of Vargas's characteristics, the court also

considered that the offense for which Vargas was being sentenced

was a serious one, which could have gotten many people killed and

thus should not be taken lightly, especially in light of Puerto

Rico's alarming crime rate.        See United States v. Carrasquillo-

Sánchez, 9 F.4th 56, 60-61 (1st Cir. 2021) (explaining that courts

may consider community-based concerns, such as the high incidence

of gun violence in Puerto Rico, provided that such consideration

is tied to the "individual characteristics of either the offender

or the offense of conviction").           Moreover, the court noted that

Vargas was benefiting from the dismissal of the drug trafficking

                                   - 14 -
charge,    which   would   have   resulted   in   "another   consecutive

sentence."     See Díaz-Rivera, 957 F.3d at 27-28 (validating the

district court's consideration of the nature of the charges that

were dismissed pursuant to the plea agreement in imposing an

upwardly variant sentence).       The district court's explanation as

to why a 15-month upward variance was necessary to accomplish the

goals of sentencing, including to promote respect for the law,

provide just punishment to Vargas, and protect the community from

further crimes by him, was not error, plain or otherwise.

           Vargas next argues that the court improperly imposed

multiple punishments for the same act, i.e., his possession of the

Ruger pistol. According to Vargas, the court impermissibly "double

counted th[e] same Ruger possession" and imposed three different

sentences for his possession of that firearm:       a 12-month sentence

"under [U.S.S.G.] § 2K2.1" in Case No. 15-485, an additional

6-month sentence in that same case, and an enhancement by fifteen

months for the sentence in Case No. 15-125.         His argument lacks

merit.

           Vargas did not receive three sentences for the same

offense.     He received two sentences, each for different offenses

committed on different dates:      he received a 75-month sentence in

Case No. 15-125 for his possession of the Kel Tec rifle in

furtherance of a drug trafficking offense on February 16, 2015,

and an 18-month sentence in Case No. 15-485 for possessing the

                                  - 15 -
Ruger pistol while under indictment for a felony on July 21, 2015.6

Although both sentences were imposed in the same proceeding, the

court clearly stated that the two sentences were being imposed for

"different offenses" in separate cases.

            In sentencing Vargas for his possession of a firearm in

furtherance of drug trafficking in Case No. 15-125, the court took

into consideration, among other factors indicative of Vargas's

characteristics, that he had violated his release conditions by

possessing another firearm -- the Ruger pistol.        This, however,

did   not   constitute   impermissible   double   counting.   "Double

counting concerns usually involve the use of a single factor more

than once to calculate the [applicable GSR.]"        United States v.

Maisonet-González, 785 F.3d 757, 764 (1st Cir. 2015) (citing

United States v. Fiume, 708 F.3d 59, 61 (1st Cir. 2013)).       Here,

the court did not use the Ruger possession even once in determining

the guideline sentence.

            Likewise, the court did not engage in double counting

when sentencing Vargas in Case No. 15-485 as it did not use

Vargas's possession of the Ruger pistol twice in calculating the

applicable GSR.    Although the court did consider the nature and

circumstances of the offense in fashioning the sentence after




      6 Nor did Vargas receive two sentences in Case No. 15-485.
He received a single sentence that varied upwardly (by six months)
from the high end of the applicable GSR (which was twelve months).
                                - 16 -
calculating the GSR, this does not constitute double counting.

See id. at 764 (explaining that an "overlap between the Guidelines

and other sentencing factors enumerated in 18 U.S.C. § 3553(a)"

-- such as when the court "factor[s] [a] defendant's prior criminal

history into his base offense level and then consider[s] their

particular gravity as a factor in determining how stringent his

sentence should be" -- "d[oes] not constitute double counting and

is neither surprising nor impermissible" (citation omitted));

see also United States v. Cruzado–Laureano, 527 F.3d 231, 236

(1st Cir.     2008)   ("The   court's   consideration   of   appellant's

attitude toward the crime, as well as the serious nature of the

offense, was appropriate under both the Guidelines and 18 U.S.C.

§ 3553(a) . . . . ").     And to the extent that Vargas's plaint can

be construed as challenging the court's consideration of the same

§ 3553(a) sentencing factors in fashioning both sentences, it fares

no better.    Here, the court imposed two separate sentences for two

different offenses in two separate cases.       The court had the duty

to consider all the § 3553(a) sentencing factors in determining

each of the sentences. See Díaz-Rivera, 957 F.3d at 25 (explaining

that failing to consider the § 3553(a) sentencing factors is a

procedural error).

             Building on his previous argument, Vargas argues that

the district court erred in imposing consecutive sentences.          He

acknowledges that 18 U.S.C. § 924(c)(1)(D)(ii) requires that his

                                  - 17 -
sentence    for    his    §   924(c)   conviction    in    Case     No.    15-125    be

consecutive to any other term of imprisonment imposed on him but

argues    that    such    requirement     only     applies    to    the    "60-month

mandatory minimum."           He insists that "the 15-month bump beyond

that mandatory consecutive 60 months should have been concurrent

to the [sentence in Case No. 15-485] because it was for the same

exact conduct."

            Although Vargas conveniently breaks up his 75-month

sentence for his § 924(c) conviction into "60-month mandatory

minimum" plus "15-month bump," the truth is he received a single

75-month sentence for his conviction.               The statute requires that

the entire sentence imposed for his § 924(c) conviction run

consecutive to any other term of imprisonment imposed on him.

See 18    U.S.C.    § 924(c)(1)(D)(ii)          (stating     that    "no     term    of

imprisonment imposed on a person under this subsection shall run

concurrently with any other term of imprisonment imposed on the

person").         There   is    nothing    unreasonable       about       imposing   a

consecutive sentence when the consecutive nature is required by

law.   Furthermore, we reiterate that this sentence was imposed for

his possession of a Kel Tec rifle in furtherance of a drug

trafficking offense (Case No. 15-125), which was a different

offense    than    his    possession      of   a   Ruger   pistol     while    under

indictment (Case No. 15-485).



                                       - 18 -
          Finally,   Vargas   contends   that   his   sentence   in

Case No. 15-485 is substantively unreasonable because the district

court relied exclusively on the elements of the offense to justify

a sentence above the GSR.   According to Vargas, "the court did not

provide any reason" for imposing a variant sentence other than "he

was on bond [and] should not be carrying another firearm," which

were the elements of the offense.   Because the guideline sentence

already accounted for those facts, his argument goes, the court

could not use them to justify a variance absent an explanation as

to why his situation was different from the ordinary situation

covered by the Guidelines.7




     7  In his brief, Vargas refers to this argument about the
adequacy of the court's explanation for its chosen sentence as
both procedural and substantive.         In the past, we have
characterized similar arguments under our precedent "as either a
[claim of] procedural error or a challenge to the substantive
reasonableness of the sentence." United States v. García-Pérez,
9 F.4th 48, 52 n.1 (1st Cir. 2021) (alteration in original)
(quoting United States v. Crespo-Ríos, 787 F.3d 34, 37 n.3
(1st Cir. 2015)).    Vargas's claim of procedural error is not
preserved.   And although it is clear that his argument for a
6-month sentence preserved his claim on appeal that his 18-month
sentence was unreasonably long,        see Holguin-Hernandez    v.
United States, ___ U.S. ___, 140 S. Ct. 762, 766 (2020), it is
much less clear whether it was sufficient to preserve any other
substantive-reasonableness argument, see id. at 767 (Alito, J.,
concurring) (clarifying that the Court was not deciding "what is
sufficient to preserve any 'particular' substantive-reasonableness
argument"). Nevertheless, because his challenge fails even if we
adopt the substantive framing and assume favorably to him that his
claim was preserved, we need not conclusively decide the proper
framing or whether his claim was preserved.
                               - 19 -
           Preserved challenges to the substantive reasonableness

of    criminal   sentences       engender       abuse-of-discretion           review.

See Holguin-Hernandez v. United States, ___ U.S. ___, 140 S. Ct.

762, 766 (2020); United States v. Bruno-Campos, 978 F.3d 801, 808

(1st Cir. 2020). We approach such challenges mindful that "[t]here

is no one reasonable sentence in any given case but, rather, a

universe of reasonable sentencing outcomes."                   United States v.

Clogston, 662 F.3d 588, 592 (1st Cir. 2011)                        (citing    Martin,

520 F.3d   at    92).      Our     task    is   "to    determine      whether      the

[challenged]     sentence     falls       within      this    broad       universe."

United States v. Rivera-Morales, 961 F.3d 1, 21 (1st Cir. 2020).

           The hallmarks of a substantively reasonable sentence are

a    plausible   sentencing      rationale      and    a     defensible      result.

Clogston, 662 F.3d at 593.          Where, as here, a variant sentence is

imposed,   the   district     court's      explanation       for    the    deviation

"should typically be rooted either in the nature and circumstances

of the offense or the characteristics of the offender," and "must

justify a variance of the magnitude in question." Martin, 520 F.3d

at 91.   This requirement, however, "does not require the court to

be precise to the point of pedantry."                      Del Valle-Rodríguez,

761 F.3d at 177.        It is against this backdrop that we turn to the

defendant's contention.

           Vargas   is     right    that    a    sentencing        court     may   not

exclusively rely on the elements of the offense to support an

                                     - 20 -
upward variance.         See United States v. García-Pérez, 9 F.4th 48,

53 (1st Cir. 2021) (explaining that the court's reliance on the

defendant's "possession of a machinegun cannot suffice as an

adequate explanation for its [upwardly] varian[t]" sentence for

his 18 U.S.C. § 922(o) conviction); see also United States v.

Rivera-Santiago, 919 F.3d 82, 85 (1st Cir. 2019) (explaining that

"[w]hen a § 3553(a) consideration is already accounted for in the

guideline range, a sentencing court 'must articulate specifically

the    reasons    that      this   particular       defendant's       situation     is

different from the ordinary situation covered by the guidelines

calculation'" (quoting United States v. Guzman-Fernandez, 824 F.3d

173,   177    (1st   Cir.      2016))).   However,         contrary    to    Vargas's

contentions, the district court did not rely exclusively on the

elements of Vargas's offense of conviction in imposing an upwardly

variant sentence.           The record    makes      manifest that the court

premised Vargas's sentence on a panoply of facts to which it

alluded in open court immediately before imposing the sentence,

and which were relevant to the nature and circumstances of the

offense and to Vargas's characteristics.              The court emphasized not

only the severity of Vargas's conduct and that such conduct was

similar      to   the    one    for   which    he    was     awaiting       trial   in

Case No. 15-125, but also the closeness in time between his release

on bail in Case No. 15-125 and his new criminal conduct.                    The court

expressed its concern that "this [second] case [was] way too soon"

                                      - 21 -
after the first one.           Furthermore, the court noted that, in

addition to the loaded firearm and multiple rounds of ammunitions

seized    from    Vargas    when   he    was   arrested    near    the   Bonanza

restaurant, the officers had found an additional loaded firearm,

a radio scanner, and a blade when they searched his bedroom on the

day of his arrest.          In the court's view, this showed Vargas's

blatant disrespect for the law and that he was "an individual who

simply does not abide by the law."                 In addition, the court

considered that Vargas's criminal history category of I was "a

little    bit    deceiving"    because,    although   he   had     already   been

convicted in Case No. 15-125, the fact that he had not yet been

sentenced translated into a lower criminal history category and,

thus, a lower GSR.     See Del Valle-Rodríguez, 761 F.3d at 176 ("[A]n

upward variance may be justified by . . . a finding that the

defendant's criminal history score underrepresents the gravity of

his past conduct . . . .").        Upon considering these circumstances,

as well as the remaining § 3553(a) sentencing factors, the court

determined that the GSR did not properly reflect the seriousness

of the offense, did not necessarily promote respect for the law or

protect    the    community    from     further   crimes   by     Vargas.    The

explanation provided by the court was adequate to support its

variant sentence.          Because the district court gave a plausible

explanation and reached a defensible result in light of                      the



                                      - 22 -
§ 3553(a) sentencing factors, Vargas's sentence in Case No. 15-458

is substantively reasonable.

                             III. CONCLUSION

            For   the   foregoing    reasons,   Vargas's   sentences   are

affirmed.




                                    - 23 -